DANIELSON, J.
I respectfully dissent.
Although I agree with the analysis of this case as set forth in the majority opinion, I do not agree with the disposition. I would sustain the judgment *945of contempt, discharge the order to show cause, and deny the petition for the writ.
As the majority opinion has noted, in reviewing a judgment of contempt, the only questions before a reviewing court are whether the trial court has jurisdiction to render the judgment and whether there was sufficient evidence before the trial court to sustain the judgment and order. (Citing In re Buckley (1973) 10 Cal.3d 237, 247 [110 Cal.Rptr. 121, 514 P.2d 1201, 68 A.L.R.3d 248].)
The validity of the contempt judgment is the only matter subject to our review. We are not to be concerned with whatever lawful punishment the trial court has imposed.
It is not disputed that the trial court had jurisdiction to make the contempt judgment. And the majority has found, correctly, that substantial evidence supports the trial court’s finding that petitioner’s conduct was unlawful, in violation of section 1209, subdivision 8, in that she unlawfully interfered with the process or proceedings of the court. A violation of section 1209, subdivision 8 is, by its terms, contempt of the court. In the light of that determination, we should not annul the judgment.
The decision of the trial court was reached after a long and meticulous consideration of the case. The matter of the penalty to be imposed is uniquely within the discretion of the trial court acting, as here, within the limits of its statutory authority (Code Civ. Proc., § 1218). It is not the business of the reviewing court to substitute its judgment for that of the trial court as to the appropriateness of the penalty.
The disposition of this case under the majority opinion is an anomaly. It amounts to a declaration that petitioner’s conduct was, indeed, an act of contempt, but that it will not be treated as a contempt in this case, though such conduct will be treated as contempt in the future. There has been no intervening change in the language of section 1209, subdivision 8. If such conduct will be treated as an act of contempt in the future, then most certainly it was an act of contempt when committed by petitioner.
The decision in this case need not depend solely upon whether petitioner’s husband was a “witness,” as that term is used in Penal Code section 136.1 and as it is defined in Penal Code section 136 and Code of Civil Procedure section 1878, though there can be no doubt that he was such a witness after he was served with the subpoena.
Nor need the decision turn upon whether there was sufficient evidence in the record to permit the inference that petitioner sought to dissuade her *946husband from testifying at the Mizuki trial and that she thereby unlawfully interfered with the proceedings of a court.
At the conclusion of the contempt hearing, the trial judge stated: “The Court: Based on what I’ve heard and the violation, I have no doubt whatsoever in my mind and find beyond a reasonable doubt that the defendant in this case, Susan Holmes, was in violation of 1209(8) in that she acted or committed ommission [>zc] and was in contempt, and that she interfered unlawfully, interfered with the process of [szc] the proceedings of the court. I have no doubt whatsoever in my mind about that, beyond all reasonable doubt, as far as I’m concerned.”
The facts, which support the court’s finding, include clear and substantial evidence that, apart from dissuading a witness from testifying, petitioner’s conduct was an unlawful interference with the process of the court.
In this case a subpoena was served; a subpoena is “process” of a court; it is a writ or order of a court. (Code Civ. Proc., § 1985 and § 17, subd. (6); and see 2 Witkin, Cal. Procedure (2d ed. 1970) Actions, § 572, p. 1386.) It can be served by any person (§ 1987, subd. (a)). In the case at bench, it was being served by a process server.
Penal Code section 166 provides in part: “Every person guilty of any contempt of Court, of either of the following kinds, is guilty of a misdemeanor: [|] 5. Resistance willfully offered by any person to the lawful order or process of any Court; ...”
Also, a conspiracy by two or more persons “[t]o commit any crime . . . .’’is itself the crime of conspiracy. (Pen. Code, § 182, subd. 1.)
After petitioner’s husband was duly served with the subpoena issued by the court, petitioner drove off, causing the subpoena and check for witness fee and mileage to blow off the car. A few moments later, after leaving the car in which her husband sped off, she told the process server, in effect, “You served the wrong person.” Later that morning petitioner telephoned the office of the attorney who caused the subpoena to be issued and informed that office that the man in the vehicle was not her husband and that service had not been effected. Petitioner’s husband, the person subpoenaed, did not appear in court at the time or on the morning as ordered by the subpoena. There was substantial evidence before the trial court that his failure to appear was due, in whole or in part, to petitioner’s willful resistance to the subpoena, which was the lawful order and process of the court.
The above described conduct of petitioner is clearly an interference with the process of the court. In addition to being unlawful conduct, within the *947meaning of Penal Code section 136.1, subdivision (a), as reflected in the majority opinion, it is unlawful conduct in that it violates Penal Code sections 166, subdivision 5, and 182, subdivision 1, above.